      Case 3:19-cv-07123-JSC Document 24-4 Filed 03/06/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                 SAN FRANCISCO DIVISION

11   WHATSAPP INC., a Delaware corporation,    Case No. 3:19-cv-07123-JSC
     and FACEBOOK, INC., a Delaware
12   corporation,                              [PROPOSED] ORDER SETTING ASIDE
                                               DEFAULT AND ENLARGING TIME TO
13               Plaintiffs,                   FILE RESPONSIVE PLEADING
14         v.
15   NSO GROUP TECHNOLOGIES LIMITED
     and Q CYBER TECHNOLOGIES LIMITED,
16

17               Defendants.

18

19

20

21

22

23

24

25

26

27

28   [PROPOSED] ORDER GRANTING                                    Case No. 3:19-cv-07123-JSC
     APPLICATION TO SET ASIDE DEFAULT
     AND TO ENLARGE TIME TO FILE
     RESPONSIVE PLEADING
      Case 3:19-cv-07123-JSC Document 24-4 Filed 03/06/20 Page 2 of 2




 1          On April 16, 2020, at 9:00 am, this Court heard argument on the application of

 2   Defendants NSO Group Technologies Limited and Q Cyber Technologies Limited (“NSO”) to

 3   set aside default and to enlarge time to file a responsive pleading.

 4          After full consideration of Defendants’ pleading, all points and authorities filed in

 5   support of, and in opposition to, the application, and good cause therefor appearing, IT IS

 6   HEREBY ORDERED THAT:

 7          1.      The Application of Defendants NSO Group Technologies Limited and Q Cyber

 8                  Technologies Limited is GRANTED.

 9          2.      The default entered March 2, 2020 is hereby set aside.

10          3.      The deadline for Defendants to file a responsive pleading in this case shall be 120

11                  days after the later of the setting aside of the default or service of the complaint

12                  and summons.

13

14          IT IS SO ORDERED.

15

16   Dated: ________________, 2020            _____________________________________________
                                              THE HONORABLE JACQUELINE SCOTT CORLEY
17                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28    [PROPOSED] ORDER GRANTING                       1                         Case No. 3:19-cv-07123-JSC
      APPLICATION TO SET ASIDE
      DEFAULT AND TO ENLARGE TIME
      TO FILE RESPONSIVE PLEADING
